Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed September 7, 2021.

3.	Claims 8, 11, 21, 22, and 28 have been amended.

4.	Claims 8-14 and 21-33 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments with respect to claims 8, 21, and 28 have been fully considered and are persuasive and the rejections have been withdrawn.  However, upon further consideration and searching a new grounds of rejection has been set forth below.  This action is Non-Final.
	Douceur et al. (US 2011/0302449) has been cited to teach the missing limitation of “messages are generated in accordance with a consensus protocol”. (See rejections below)
	For the reasons above and the rejection set forth below, the rejection of claims 8-10, 12-14, and 21-33 have been maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-10, 12-14, and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchter et al. (US 2015/0006716) in view of Douceur et al. (US 2011/0302449) and Chase et al. (US 2003/0217245).
INDEPENDENT:
As per claim 8, Suchter teaches a non-transitory computer-readable storage medium storing executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: 
receive a request to allocate (see Suchter, [0008]: “instructions for allocating computer resources on the nodes in the cluster”); 
determine a set of replicated state machines capable of allocating (see Suchter, Fig.1; [0010]: “The supervisor controller can be configured to, based on goals specified by an operator of the hadoop computer cluster and the substantially real-time reporting from a plurality of agent controllers, determine assignment of tasks to respective computer system nodes and/or resource allocations for each task on those nodes such that the operator-specified goals are satisfied and processing capabilities of the hadoop computer cluster are maximized”; and [0055]: “typical computer clusters require that the computer servers making up the cluster be of the same or similar type of machines”); 
calculate a set of utilization rates for the set of replicated state machines based at least in part on resource utilization information included in a set of messages obtained from the set of replicated state machines (see Suchter, [0065]: “In order to determine the particular resource utilization of certain sub-jobs, the resource monitoring and allocation system can comprise an agent system”; [0066]: “the agent system is configured to operate on each of the slave nodes in a computer cluster…  the agent controller system can be configured to transmit the resource utilization data to a supervisor controller system”; [0136]: “The distributor 604 can be configured to analyze the data 606 in order to generate limits and/or allocations of various computer resources for a particular task on a particular node. The limits and/or allocations of various computer resources can be generated as outputs 612 by the distributor 604 wherein the output 612 can be utilized by the supervisor controller, agent controller, disk, network appliance, or other device 602 in order to generate instructions for adding or reducing the allocation of computer resources to a particular job or sub-job”; [0176]: “the resource monitoring and allocation systems disclosed herein can be configured to allow for more efficient utilization of nodes by analyzing the historical resource utilization of jobs and predicting the utilization rates of particular jobs in order to combine certain jobs with other jobs that would allow for more efficient utilization of the resources available for allocation at a particular node”; and [0183]: “At block 1728, the system can be configured to monitor performance characteristics of sub-jobs in the various subsets based on the applied resource allocation levels. At block 1730, the system can be configured to determine which resource allocation levels yield the best performance characteristics for the sub-job type. At block 1732, the system can be configured to store the resource allocation level that yield the best performance characteristics for future application to similar sub-job types or other sub-jobs that are part of the overall job”) and the set of utilization rates includes a first utilization rate determined based at least in part on a disk capacity of another computer system (see Suchter, [0054]: “For example, a system that can be configured to monitor and determine the resource utilization at particular slave nodes by particular sub-jobs, can be configured to identify overutilization of RAM in the cluster. Based on the determination that RAM utilization across the cluster is consistently above the available RAM capacity of the cluster, the system can be configured to output a message to the user or operator of the cluster”; and [0069]: “The agent system can be configured to determine the amount of CPU capacity, RAM capacity, network capacity, and/or disk I/O capacity that is being utilized by the particular sub-job that is being processed on the particular slave node”) and a second utilization rate determined based at least in part a network bandwidth of the other computer system (see Suchter, [0057]: “The system resources include but are not limited to CPU usage, RAM usage (both actual usage and current max limits as set via the virtual machine or kernel), network bandwidth usage, and disk I/O usage (read bandwidth, write bandwidth, and number of disk operations/seeks)”; and [0079]: “Alternatively, the agent controller system can be configured to reduce the network utilization of a sub-job by controlling and/or reducing the bandwidth usage or the amount of bandwidth made available to a sub-job”); 
-provide, the client device, information indicating the set of replicated state machines and corresponding utilization rates of the set of utilization rates (see Suchter, [0054]: “the system can be configured to output a message to the user or operator of the cluster”; [0197]: “The dynamic resource monitoring/allocation module 1914 may access or may be accessed by computing systems 1920 and/or data sources 1922 through a web-enabled user access point”; and [0198]: “the output module may communicate with a set of input and output devices to receive signals from the user”); 
obtain, from the client device, an indication of a particular replicated state machine of the set of replicated state machines to allocate based at least in part on the set of utilization rates (see Suchter, Figs.8A-8E; [0092]: “the automatic tuning can be based on a desired resource allocation as defined by the user”; [0093]: “an outcome requirement set by the user can require the resource monitoring and allocation system to have access to global knowledge of the cluster in order to properly monitor and control the various nodes such that the user defined outcomes can be achieved”; [0137]: “the distributor 604 can be configured to analyze the operator specified inputs in order to generate an output 612 for limiting and/or allocating various computer resources for a particular task operating on a particular node”; [0141]: “the system can be configured to generate instructions for limiting and/or allocating resources for particular jobs and/or tasks that are operating on particular nodes”; and [0142]: “the job tracker or other management software 806 can be configured to analyze the job received from the client 802 in order to divide the job in to a plurality of sub-jobs for distribution and processing by various nodes in the cluster”); and 
allocate to the particular replicated state machine (see Suchter, [0008]: “instructions for allocating computer resources on the nodes in the cluster”; and [0141]: “the system can be configured to generate instructions for limiting and/or allocating resources for particular jobs and/or tasks that are operating on particular nodes”).
Suchter does not explicitly teach where the set of messages are generated in accordance with a consensus protocol.
Merriman teaches messages generated in accordance with a consensus protocol (see Chase, [0072]: “the election protocol establishes a consensus by evaluating votes received from participating secondary systems to generate a quorum or consensus of reporting systems. In one example, a particular node can be voted for as the next primary system based on a query against the other nodes in the database to determine which node has the freshest data”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Suchter in view of Merriman so that messages are generated in accordance with a consensus protocol.  One would be motivated to do so because Suchter teaches in paragraph the [0010], “the agent controller is configured to report the monitored system resource utilization to the supervisor in substantially real-time…real-time reporting from a plurality of agent controllers”, and further teaches in paragraph [0012], “substantially real-time reporting from a plurality of agent controllers”.
Suchter does not explicitly teach allocating a block of data.
Chase teaches allocating a block of data (see Chase, [0008]: “the allocation of data to particular physical blocks on particular physical storage media must occur”; and [0013]: “selecting a particular pre-programmed block allocation process configured to allocate blocks in the storage system”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Suchter in view of Chase by implementing allocating a block of data.  One would be motivated to do so because Suchter teaches in paragraph the [0099], “the nodes 110, 120, 130 can comprise a storage device 118, 128, 138 configured to store data” and in paragraph”, and further teaches in paragraph [0196], “the computer system 1902 may run on a cluster computer system, a mainframe computer system and/or other computing system suitable for controlling and/or communicating with large databases, performing high volume transaction processing, and generating reports from large databases”.

As per claim 21, Suchter teaches a computer-implemented method, comprising: 
obtaining a message, the message containing state change information enabling a replicated state machine to establish a current state of the replicated state machine based at least in part on a state change and additional information associated with a computer system, where the replicated state machine comprises a set of replicated state machine-shards hosted by a set of computer systems and where the computer system is a member of the set of computer systems and responsible for providing the message (see Suchter, Fig.1; [0010]: “The supervisor controller can be configured to, based on goals specified by an operator of the hadoop computer cluster and the substantially real-time reporting from a plurality of agent controllers, determine assignment of tasks to respective computer system nodes and/or resource allocations for each task on those nodes such that the operator-specified goals are satisfied and processing capabilities of the hadoop computer cluster are maximized”; [0055]: “typical computer clusters require that the computer servers making up the cluster be of the same or similar type of machines” [0135]: “the distributor 604 can be configured to receive data 606 regarding the state of a node and/or the computer resource usages at a particular node”; and [0139]: “The data can be related to the state of a cluster(s) and/or parts of a cluster and/or external resources. For example, the system can be configured to access computer resource usage data relating to a particular job operating in a particular node”); 
receiving a request to allocate from a second computer system (see Suchter, [0008]: “instructions for allocating computer resources on the nodes in the cluster”); 
determining metric information associated with the first computer system of the set of computer systems hosting a replicated state machine-shard of the set of replicated state machine-shards based at least in part on the additional information (see Suchter, [0065]: “In order to determine the particular resource utilization of certain sub-jobs, the resource monitoring and allocation system can comprise an agent system”; [0066]: “the agent system is configured to operate on each of the slave nodes in a computer cluster…  the agent controller system can be configured to transmit the resource utilization data to a supervisor controller system”; [0136]: “The distributor 604 can be configured to analyze the data 606 in order to generate limits and/or allocations of various computer resources for a particular task on a particular node. The limits and/or allocations of various computer resources can be generated as outputs 612 by the distributor 604 wherein the output 612 can be utilized by the supervisor controller, agent controller, disk, network appliance, or other device 602 in order to generate instructions for adding or reducing the allocation of computer resources to a particular job or sub-job”; [0176]: “the resource monitoring and allocation systems disclosed herein can be configured to allow for more efficient utilization of nodes by analyzing the historical resource utilization of jobs and predicting the utilization rates of particular jobs in order to combine certain jobs with other jobs that would allow for more efficient utilization of the resources available for allocation at a particular node”; and [0183]: “At block 1728, the system can be configured to monitor performance characteristics of sub-jobs in the various subsets based on the applied resource allocation levels. At block 1730, the system can be configured to determine which resource allocation levels yield the best performance characteristics for the sub-job type. At block 1732, the system can be configured to store the resource allocation level that yield the best performance characteristics for future application to similar sub-job types or other sub-jobs that are part of the overall job”), wherein the metric information indicates a disk capacity of the first computer system (see Suchter, [0054]: “For example, a system that can be configured to monitor and determine the resource utilization at particular slave nodes by particular sub-jobs, can be configured to identify overutilization of RAM in the cluster. Based on the determination that RAM utilization across the cluster is consistently above the available RAM capacity of the cluster, the system can be configured to output a message to the user or operator of the cluster”; and [0069]: “The agent system can be configured to determine the amount of CPU capacity, RAM capacity, network capacity, and/or disk I/O capacity that is being utilized by the particular sub-job that is being processed on the particular slave node”); 
providing the metric information to the second computer system (see Suchter, [0054]: “the system can be configured to output a message to the user or operator of the cluster to add additional slave nodes with increased RAM capacity”; [0197]: “The dynamic resource monitoring/allocation module 1914 may access or may be accessed by computing systems 1920 and/or data sources 1922 through a web-enabled user access point”; and [0198]: “the output module may communicate with a set of input and output devices to receive signals from the user”); and 
allocating the replicated state machine-shard based at least in part on the metric information and a selection of the replicated state machine-shard obtained from the second (see Suchter, Figs.8A-8E; [0092]: “the automatic tuning can be based on a desired resource allocation as defined by the user”; [0093]: “an outcome requirement set by the user can require the resource monitoring and allocation system to have access to global knowledge of the cluster in order to properly monitor and control the various nodes such that the user defined outcomes can be achieved”; [0137]: “the distributor 604 can be configured to analyze the operator specified inputs in order to generate an output 612 for limiting and/or allocating various computer resources for a particular task operating on a particular node”; [0141]: “the system can be configured to generate instructions for limiting and/or allocating resources for particular jobs and/or tasks that are operating on particular nodes”; and [0142]: “the job tracker or other management software 806 can be configured to analyze the job received from the client 802 in order to divide the job in to a plurality of sub-jobs for distribution and processing by various nodes in the cluster”).
Suchter does not explicitly teach that the message is of a consensus protocol.
Douceur teaches messages of a consensus protocol (see Douceur, [0005]: “By selecting a particular consensus protocol, an RSM can be configured to deal with a particular class of fault. A stopping fault occurs when a replica exits the RSM by loss of connectivity, machine failure, software failure, and so on. A consensus protocol able to handle such a fault is stopping fault tolerant (SFT). A Byzantine fault is a fault that occurs when a replica has failed in a way that renders its behavior incorrect. For example, a replica that has experienced Byzantine failure may produce random outputs, may continue to communicate via the consensus protocol in erroneous ways, may generate random messages, may stop, may act correctly, and so on”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Suchter in view of Douceur so that messages is of a consensus protocol.  One would be motivated to do so because Suchter teaches in paragraph the [0010], “the agent controller is configured to report the monitored system resource utilization to the supervisor in substantially real-time…real-time reporting from a plurality of agent controllers”, and further teaches in paragraph [0012], “substantially real-time reporting from a plurality of agent controllers”.
Suchter does not explicitly teach allocating a block of data.
Chase teaches allocating a block of data (see Chase, [0008]: “the allocation of data to particular physical blocks on particular physical storage media must occur”; and [0013]: “selecting a particular pre-programmed block allocation process configured to allocate blocks in the storage system”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Suchter in view of Chase by implementing allocating a block of data.  One would be motivated to do so because Suchter teaches in paragraph the [0099], “the nodes 110, 120, 130 can comprise a storage device 118, 128, 138 configured to store data” and in paragraph”, and further teaches in paragraph [0196], “the computer system 1902 may run on a cluster computer system, a mainframe computer system and/or other computing system suitable for controlling and/or communicating with large databases, performing high volume transaction processing, and generating reports from large databases”.

As per claim 28, Suchter teaches a system, comprising: 
one or more processors (see Suchter, [0010]: “one or more processors configured”); and 
memory that stores computer-executable instructions that, as a result of being executed by the one or more processors, cause the system to (see Suchter, [0008]: “: 
receive a message that enables members of a set of replicated state machine-shards, hosted by a set of computer systems, to determine a current state of a replicated state machine based at least in part on a state change to at least one replicated state machine-shard of the set of replicated state machine-shards (see Suchter, Fig.1; [0010]: “The supervisor controller can be configured to, based on goals specified by an operator of the hadoop computer cluster and the substantially real-time reporting from a plurality of agent controllers, determine assignment of tasks to respective computer system nodes and/or resource allocations for each task on those nodes such that the operator-specified goals are satisfied and processing capabilities of the hadoop computer cluster are maximized”; [0055]: “typical computer clusters require that the computer servers making up the cluster be of the same or similar type of machines” [0135]: “the distributor 604 can be configured to receive data 606 regarding the state of a node and/or the computer resource usages at a particular node”; and [0139]: “The data can be related to the state of a cluster(s) and/or parts of a cluster and/or external resources. For example, the system can be configured to access computer resource usage data relating to a particular job operating in a particular node”);
obtain utilization information associated with the set of replicated state machine-shards included in the message (see Suchter, [0054]: “the system can be configured to output a message to the user or operator of the cluster to add additional slave nodes with increased RAM capacity”; [0197]: “The dynamic resource monitoring/allocation module 1914 may access or may be accessed by computing systems 1920 and/or data sources 1922 through a web-enabled user access point”; and [0198]: “the output module may communicate with a set of input and output devices to receive signals from the user”); 
determine a metric based at least in part on the utilization information (see Suchter, [0065]: “In order to determine the particular resource utilization of certain sub-jobs, the resource monitoring and allocation system can comprise an agent system”; [0066]: “the agent system is configured to operate on each of the slave nodes in a computer cluster…  the agent controller system can be configured to transmit the resource utilization data to a supervisor controller system”; [0136]: “The distributor 604 can be configured to analyze the data 606 in order to generate limits and/or allocations of various computer resources for a particular task on a particular node. The limits and/or allocations of various computer resources can be generated as outputs 612 by the distributor 604 wherein the output 612 can be utilized by the supervisor controller, agent controller, disk, network appliance, or other device 602 in order to generate instructions for adding or reducing the allocation of computer resources to a particular job or sub-job”; [0176]: “the resource monitoring and allocation systems disclosed herein can be configured to allow for more efficient utilization of nodes by analyzing the historical resource utilization of jobs and predicting the utilization rates of particular jobs in order to combine certain jobs with other jobs that would allow for more efficient utilization of the resources available for allocation at a particular node”; and [0183]: “At block 1728, the system can be configured to monitor performance characteristics of sub-jobs in the various subsets based on the applied resource allocation levels. At block 1730, the system can be configured to determine which resource allocation levels yield the best performance characteristics for the sub-job type. At block 1732, the system can be configured to store the resource allocation level that yield the best performance characteristics for future application to similar sub-job types or other sub-jobs that are part of the overall job”), the metric indicating network bandwidth associated with the set of replicated state machine-shards (see Suchter, [0057]: “The system resources include but are not limited to CPU usage, RAM usage (both actual usage and current max limits as set via the virtual machine or kernel), network bandwidth usage, and disk I/O usage (read bandwidth, write bandwidth, and number of disk operations/seeks)”; and [0079]: “Alternatively, the agent controller system can be configured to reduce the network utilization of a sub-job by controlling and/or reducing the bandwidth usage or the amount of bandwidth made available to a sub-job”); 
provide the metric to a client device (see Suchter, [0054]: “the system can be configured to output a message to the user or operator of the cluster to add additional slave nodes with increased RAM capacity”; [0197]: “The dynamic resource monitoring/allocation module 1914 may access or may be accessed by computing systems 1920 and/or data sources 1922 through a web-enabled user access point”; and [0198]: “the output module may communicate with a set of input and output devices to receive signals from the user”); and 
(see Suchter, Figs.8A-8E; [0092]: “the automatic tuning can be based on a desired resource allocation as defined by the user”; [0093]: “an outcome requirement set by the user can require the resource monitoring and allocation system to have access to global knowledge of the cluster in order to properly monitor and control the various nodes such that the user defined outcomes can be achieved”; [0137]: “the distributor 604 can be configured to analyze the operator specified inputs in order to generate an output 612 for limiting and/or allocating various computer resources for a particular task operating on a particular node”; [0141]: “the system can be configured to generate instructions for limiting and/or allocating resources for particular jobs and/or tasks that are operating on particular nodes”; and [0142]: “the job tracker or other management software 806 can be configured to analyze the job received from the client 802 in order to divide the job in to a plurality of sub-jobs for distribution and processing by various nodes in the cluster”).
Douceur teaches messages of a consensus protocol (see Douceur, [0005]: “By selecting a particular consensus protocol, an RSM can be configured to deal with a particular class of fault. A stopping fault occurs when a replica exits the RSM by loss of connectivity, machine failure, software failure, and so on. A consensus protocol able to handle such a fault is stopping fault tolerant (SFT). A Byzantine fault is a fault that occurs when a replica has failed in a way that renders its behavior incorrect. For example, a replica that has experienced Byzantine failure may produce random outputs, may continue to communicate via the consensus protocol in erroneous ways, may generate random messages, may stop, may act correctly, and so on”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Suchter in view of Douceur so that messages is of a consensus protocol.  One would be motivated to do so because Suchter teaches in paragraph the [0010], “the agent controller is configured to report the monitored system resource utilization to the supervisor in substantially real-time…real-time reporting from a plurality of agent controllers”, and further teaches in paragraph [0012], “substantially real-time reporting from a plurality of agent controllers”.
Suchter does not explicitly teach allocating a block of data.
Chase teaches allocating a block of data (see Chase, [0008]: “the allocation of data to particular physical blocks on particular physical storage media must occur”; and [0013]: “selecting a particular pre-programmed block allocation process configured to allocate blocks in the storage system”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Suchter in view of Chase by implementing allocating a block of data.  One would be motivated to do so because Suchter teaches in paragraph the [0099], “the nodes 110, 120, 130 can comprise a storage device 118, 128, 138 configured to store data” and in paragraph”, and further teaches in paragraph [0196], “the computer system 1902 may run on a cluster computer system, a mainframe computer system and/or other computing system suitable for controlling and/or communicating with large databases, performing high volume transaction processing, and generating reports from large databases”.


DEPENDENT:
As per claim 9, which depends on claim 8, Suchter further teaches wherein the instructions that cause the computer system to calculate the set of utilization rates for the set of replicated state machines further include instructions that cause the computer system to determine the set of replicated state machines based at least in part on one or more replicated state machines hosted by the computer system (see Suchter, Fig.1; [0190]: “it is recognized that the functionality provided for in the components and modules of computer system 1902 may be combined into fewer components and modules, or further separated into additional components and modules”).
As per claim 10, which depends on claim 8, Suchter further teaches wherein the instructions that cause the computer system to determine the particular replicated state machine further include instructions that cause the computer system to determine the particular replicated state machine such that allocation of the block of data causes the computer system to reduce a utilization rate of the set utilization rates (see Suchter, [0007]: “the system can be configured to reduce the amount of CPU usage on a single particular node that a first job or sub-job is using on the node in order to allocate additional CPU capacity to a second job or sub-job or process or job process operating on the node”).
As per claim 12, which depends on claim 8, Suchter further teaches wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to query one or more other computer systems for information associated with the set of replicated state machines capable of block allocation and utilization rates associated with the set of replicated state machines, where the one or more other computer systems host at least one replicated state machine of the set of replicated state machines (see Suchter, [0139]: “the process can begin at block 702 with the system accessing data at block 704. The data can be related to the state of a cluster(s) and/or parts of a cluster and/or external resources. For example, the system can be configured to access computer resource usage data relating to a particular job operating in a particular node. At block 706, the system can be configured to access data relating to operator(s) specified goal(s) and/or performance properties for a particular job”).
As per claim 13, which depends on claim 8, Suchter further teaches wherein the instructions that cause the computer system to calculate the set of utilization rates for the set of replicated state machines further include instructions that cause the computer system to calculate the set of utilization rates based at least in part on a set of previously received (see Suchter, [0117]: “the supervisor can be configured to use the historical data relating to the previous termination of the job in order to instruct the job tracker to assign the previously terminated task to a node having enough RAM capacity to allocate to the job, thereby preventing the job from being terminated again. Alternatively, the supervisor controller can be configured to directly assign the previously terminated task to a node having enough RAM capacity to allocate to the job, thereby avoiding the need for the job tracker to assign the task to a new node”; and [0176]: “the resource monitoring and allocation systems disclosed herein can be configured to allow for more efficient utilization of nodes by analyzing the historical resource utilization of jobs and predicting the utilization rates of particular jobs in order to combine certain jobs with other jobs that would allow for more efficient utilization of the resources available for allocation at a particular node”).
As per claim 14, which depends on claim 13, Suchter further teaches wherein the instructions that cause the computer system to calculate the set of utilization rates of the set of replicated state machines further include instructions that cause the computer system to discount resource utilization information of the other computer system obtained from a portion of the set of previously received messages based at least in part on the portion of the set of previously received messages being received before an interval of time (see Suchter, [0008]: “to generate, in real time or in substantially real time or on a periodic basis, instructions for allocating computer resources on the nodes in the cluster”).
As per claim 22, which depends on claim 21, Suchter further teaches wherein the metric information further includes at least one of disk utilization, disk bandwidth, processing power, and network usage (see Suchter, [0007]: “the system can be configured to reduce the amount of CPU usage on a single particular node that a first job or sub-job is using on the node in order to allocate additional CPU capacity to a second job or sub-job or process or job process operating on the node”; [0054]: “For example, a system that can be configured to monitor and determine the resource utilization at particular slave nodes by particular sub-jobs, can be configured to identify overutilization of RAM in the cluster. Based on the determination that RAM utilization across the cluster is consistently above the available RAM capacity of the cluster, the system can be configured to output a message to the user or operator of the cluster”; and [0069]: “The agent system can be configured to determine the amount of CPU capacity, RAM capacity, network capacity, and/or disk I/O capacity that is being utilized by the particular sub-job that is being processed on the particular slave node).
As per claim 23, which depends on claim 21, Suchter further teaches wherein the computer-implemented method further includes, prior to allocating the block of data to the replicated state machine-shard, determining, based at least in part on the metric information, the computer system has sufficient capacity (see Suchter, [0081]: “ensure that a particular sub-job has sufficient network resources available in order to complete the sub-job”).
As per claim 24, which depends on claim 23, Suchter further teaches wherein determining, based at least in part on the metric information, the computer system has sufficient capacity further includes determining the computer system has sufficient disk capacity (see Suchter, [0057]: “distributed filesystem usage can actually take up resources from one or more of the local disk, local rack network, and/or remote rack network).
As per claim 25, which depends on claim 21, Suchter further teaches wherein the computer-implemented method further includes determining the computer system has more capacity than a second computer system of the set of computer systems based at least in part on the metric information and utilization information obtained from a second message obtained from the second computer system (see Suchter, [0008]: “the system is configured to continuously and/or periodically receive data relating to resource allocation and/or usage at particular nodes. Additionally, the system can be configured to continuously and/or periodically generate instructions for allocating computer resources at particular nodes for specific jobs and/or sub-jobs being performed on the nodes of the cluster”; and [0176]: “the resource monitoring and allocation systems disclosed herein can be configured to allow for more efficient utilization of nodes by analyzing the historical resource utilization of jobs and predicting the utilization rates of particular jobs in order to combine certain jobs with other jobs that would allow for more efficient utilization of the resources available for allocation at a particular node”).
As per claim 26, which depends on claim 21, Suchter further teaches wherein the computer-implemented method further includes transmitting a response indicating the block of data has been allocated to the replicated state machine-shard (see Suchter, [0096]: “the master node 104 can be configured to return to the client 102 completed jobs that have been processed by the cluster 101”).
As per claim 27, which depends on claim 26, Suchter further teaches wherein the computer system hosts a plurality of replicated state machine-shards of the set of replicated state machine-shards (see Suchter, Figs.8A-8E; [0065]: “the supervisor controller can be configured to determine the overall progress in completing an overall job that has been divided into a plurality of sub-jobs being processed by a plurality of slave nodes”; [0055]: “typical computer clusters require that the computer servers making up the cluster be of the same or similar type of machines”; and [0190]: “it is recognized that the functionality provided for in the components and modules of computer system 1902 may be combined into fewer components and modules, or further separated into additional components and modules”)
As per claim 29, which depends on claim 28, Suchter further teaches wherein the utilization information includes at least one of: disk input output rate, disk bandwidth, disk capacity, network bandwidth, network capacity, processor capacity, processor utilization, memory capacity, and memory utilization (see Suchter, [0054]: “the determination that RAM utilization across the cluster is consistently above the available RAM capacity of the cluster, the system can be configured to output a message”; and [0139]: “The data can be related to the state of a cluster(s) and/or parts of a cluster and/or external resources. For example, the system can be configured to access computer resource usage data relating to a particular job operating in a particular node”).
As per claim 30, which depends on claim 28, Suchter further teaches wherein the system is a member of the replicated state machine and implements a plurality of replicated state machine-shards of the set of replicated state machine-shards (see Suchter, Figs.8A-8E; [0055]: “typical computer clusters require that the computer servers making up the cluster be of the same or similar type of machines”; and [0065]: “the supervisor controller can be configured to determine the overall progress in completing an overall job that has been divided into a plurality of sub-jobs being processed by a plurality of slave nodes”).
As per claim 31, which depends on claim 28, Suchter further teaches wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to: obtain additional utilization information from a second message; determine a second metric based at least in part on second utilization information included in the second message; and wherein the instructions that cause the system to generate the determination to allocate the block of data further include instructions that, as a result of being executed by the one or more processors, cause the system to generate the determination based at least in part on a comparison of the metric and the second metric (see Suchter, “0008]: “the system is configured to continuously and/or periodically receive data relating to resource allocation and/or usage at particular nodes. Additionally, the system can be configured to continuously and/or periodically generate instructions for allocating computer resources at particular nodes for specific jobs and/or sub-jobs being performed on the nodes of the cluster”; and [0176]: “the resource monitoring and allocation systems disclosed herein can be configured to allow for more efficient utilization of nodes by analyzing the historical resource utilization of jobs and predicting the utilization rates of particular jobs in order to combine certain jobs with other jobs that would allow for more efficient utilization of the resources available for allocation at a particular node”).
claim 32, which depends on claim 31, Suchter further teaches wherein comparison of the metric and the second metric indicates that the system is suitable for allocation of the block of data (see Suchter, [0081]: “The global knowledge of network utilization can enable the supervisor controller to determine which sub-jobs across the cluster should be reduced in order to ensure that a particular sub-job has sufficient network resources available in order to complete the sub-job”; and [0107]: “such that the supervisor controller 208 can continuously monitor, process, and/or analyze all of the resource data that is being received form the plurality of agent controllers 218, 236”).
As per claim 33, which depends on claim 31, Suchter further teaches wherein the metric and the second metric indicate utilization rates of the system and a second computer system of the set of computer systems (see Suchter, [0176]: “the resource monitoring and allocation systems disclosed herein can be configured to allow for more efficient utilization of nodes by analyzing the historical resource utilization of jobs and predicting the utilization rates of particular jobs in order to combine certain jobs with other jobs that would allow for more efficient utilization of the resources available for allocation at a particular node”).


Allowable Subject Matter
7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein the instructions that cause the computer system to calculate the set of utilization rates further include instructions that cause the computer system to calculate the set of utilization rates by at least multiplying the first utilization rate by a 


Conclusion
8.	For the reasons above, claims 8-10, 12-14, and 21-33 have been rejected, claim 11 has been objected to and claims 8-14 and 21-33 remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 17, 2022